United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-3136WM
                                  _____________

Richard Evan Harms,                      *
                                         *
                     Appellant,          * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Internal Revenue Service,                *       [UNPUBLISHED]
                                         *
                     Appellee.           *
                                   _____________

                            Submitted: April 20, 1998
                                Filed: May 1, 1998
                                 _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Richard Evan Harms filed suit in the district court against the Internal Revenue
Service and the Federal Labor Relations Authority. The district court dismissed both
defendants, and Harms appeals. After careful review of the record and the parties'
briefs, we affirm the district court's dismissals. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.